Citation Nr: 1528993	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for Legionnaire's disease.


REPRESENTATION

Appellant represented by:	William T. Graham, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO.

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for Legionnaire's disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for compensation under 38 U.S.C.A. § 1151 for Legionnaire's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2014).  

In this case, the Veteran and his authorized representative withdrew the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for Legionnaire's disease during the April 2015 hearing, as noted on the record and later confirmed by his representative.  See April 2015 Bd. Hrg. Tr. at 2; May 2015 letter.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for Legionnaire's disease is dismissed.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.

The Board also observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the claim.  See, e.g., December 2010 VA mental health examination report (Veteran reported receiving an Article 15 during service).

In addition, the December 2010 VA TBI examiner determined that it was likely that the Veteran sustained a mild TBI in 1978, but found that any claimed residuals did not seem to stem from that in-service incident.  In so finding, the examiner stated that objective testing did not support the Veteran's claim of memory problems.  She also stated that the neuropsychological testing showed that there were no strong indicators that were clinically significant of a cognitive problem.  Instead, the Veteran had multiple reasons that could explain his reported symptoms, including a recent acute medical illness from Legionnaire's disease, a significant history of substance abuse, and bipolar disorder.

In September 2011, the same VA physician evaluated the Veteran as part of his treatment based on his complaints of memory problems, anger outbursts, and anxiety since returning from service.  The physician indicated that, although the results of the March 2010 CT scan (also considered during the VA examination) were negative for acute intracranial abnormality, certain findings were significant and could possibly explain some of the Veteran's neurobehavioral issues and reported complaints.  The source of the brain abnormalities was not clear.  The treatment plan included consideration of a neurology follow-up appointment.

The Veteran's VA psychiatrist has indicated that it is at least as likely as not that his in-service head injury contributed to his problems with attention, impulsivity, and irritability.  This treatment provider has also stated that the Veteran's symptoms are consistent with attention deficit disorder.  See April 2012 VA treatment record and April 2012 written statement.

Based on the foregoing, the Board finds that an additional VA examination and medical opinion would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed TBI.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Connecticut Health Care System (HCS), Massachusetts HCS, Upstate New York HCS (including the Bath, Buffalo, and Canandaigua VA Medical Centers (VAMCs)), Syracuse VAMC (including the Thompkins/Cortland County VA Outpatient Clinic), and Wilmington VAMC.  

The request for VA treatment records should include a search for records from the Bath and Buffalo VAMCs dated from 1983 to 1985, as well as any outstanding and relevant VA hospitalization or domiciliary records.  See, e.g., July 1997 Dr. A.C. statement in Social Security Administration (SSA) records, set #8 (noting first treatment at Bath VAMC in 1984); August 1999 deferral (requesting search for Buffalo VAMC records for this time period; unclear if record in SSA documents is the only available and relevant record from this facility); September 2011 and September 2013 written statements (Veteran identifying treatment at multiple VA facilities, including from May 2013 to present).

3.  After obtaining any available records as requested above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current TBI or associated residuals.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.

The Veteran has contended that he currently has residuals of a May 1978 in-service head injury, including memory loss, anger, and anxiety; the injury and treatment are documented in the service treatment records.  He has also reported that he sustained injuries to his head before, during, and after service.  See, e.g., January 1976 report of medical history; July 2010, September 2, 2010, and September 27, 2011 VA treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's relevant body systems were determined to be normal at the time of his entry to service.  He was seen for an in-service complaint of a headache which receded after rest.  See January 1976 entrance examination; October 1978 service treatment record.

The examiner should identify any current TBI or associated residuals.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of injury or any symptomatology therein.

In providing this opinion, the examiner is asked to specifically consider the findings of the December 2010 VA TBI examination and the VA neurology and neuropsychology evaluations in 2010 and 2011, as well as any additional findings otherwise observed in the claims file.  It is noted that the Veteran's medical history and complaints beginning in the 1980s are detailed in the SSA records, as well as the separate VA and private treatment records.  See, e.g., January 1996 SSA decision (references various treatment records).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


